Title: To George Washington from William Augustine Washington, 1 June 1785
From: Washington, William Augustine
To: Washington, George



Dr Sir
Blenheim [Westmoreland County] June 1st 1785

Your Esteem’d favr by Mr Blane, I recd and was particularly attentive in collecting of the Holly Berrys, agreeable to your request, wch I trust has got safe to hand—I have been industrious in inquiring for some Wild Goose & Swans for you, at length I have procured these Geese, which I now send you, the one with a tame Goose for a Mate is a present from Mr McCarty to you, who desired me to inform you that the Wild Goose has been

much attatch’d to his Mate for these three Years past, for wch reasin he sends you the tame Goose, least the Wild one should leave you, as he can fly perfectly well—I shall indeavour to procure you some Swans this Winter—By the Bearer you will receive a Gross of ⟨Hues⟩ Crabb Cyder, wch you will much oblige me by accepting ’tho not so good as I could wish, from the management of my Cyder last fall being left intirely to the Negroes, from the Loss of both my Overseers.
This fall I shall direct a Hogshead to be put up in the best manner for you—Mrs Washington joins me in our Loves to you & Mrs Washington—and believe me to be Dr Sir Your Sincerely Affectionate

Wm Augt. Washington

